 


116 HRES 106 EH: Denouncing female genital mutilation/cutting as a violation of the human rights of women and girls and urging the international community and the Federal Government to increase efforts to eliminate the harmful practice.
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 106 
In the House of Representatives, U. S.,

May 20, 2019
 
RESOLUTION 
Denouncing female genital mutilation/cutting as a violation of the human rights of women and girls and urging the international community and the Federal Government to increase efforts to eliminate the harmful practice. 
 
 
Whereas female genital mutilation/cutting (FGM/C) is recognized internationally as a violation of the human rights of women and girls;  Whereas FGM/C comprises all procedures that involve partial or total removal of the external female genitalia, or other injury to the female genital organs for nonmedical reasons;  
Whereas an estimated 200 million girls and women alive today have been victims of FGM/C, with girls 14 and younger representing 44 million of those who have been cut;  Whereas more than 3 million girls are estimated to be at risk of FGM/C annually;  
Whereas the practice is mostly carried out on young girls between infancy and age 15;  Whereas the practice is rooted in gender inequality and is often linked to other elements of gender-based violence and discrimination, such as child marriage;  
Whereas the World Health Organization asserts that FGM/C has no health benefits for women and girls, and can have long-term impacts on their physical, psychological, sexual, and reproductive health;  Whereas the impacts of FGM/C on the physical health of women and girls can include bleeding, infection, obstetric fistula, complications during childbirth, and death;  
Whereas, according to UNICEF, FGM/C is reported to occur in all parts of the world, but is most prevalent in parts of Africa, the Middle East, and Asia;  Whereas, although the practice of FGM/C is highly concentrated in specific regions and associated with several cultural traditions, it is not tied to any one religion;  
Whereas, in 2016, the Centers for Disease Control and Prevention published a report estimating that 513,000 women and girls in the United States were at risk or may have been subjected to FGM/C;  Whereas, in 2015, the United Nations adopted a set of 17 Sustainable Development Goals for 2030 that includes a target to eliminate FGM/C, having previously recognized in 2010 that the abandonment of this harmful practice can be achieved as a result of a comprehensive movement that involves all public and private stakeholders in society;  
Whereas the elimination of FGM/C has been called for by numerous intergovernmental organizations, including the African Union, the European Union, and the Organization of Islamic Cooperation, as well as in 3 resolutions of the United Nations General Assembly;  Whereas the Department of State reports on FGM/C in its Annual Country Reports on Human Rights Practices, including information on whether FGM/C is prevalent, the type and category of genital cutting that is most common, as well as international and governmental efforts being taken to address the practice;  
Whereas the Federal Government recognized FGM/C as a form of gender-based violence in the United States Strategy to Prevent and Respond to Gender-Based Violence Globally, released in August 2012 and updated in June 2016, and the United States Global Strategy to Empower Adolescent Girls, released in March 2016;  Whereas a Government Accountability Office report released in 2016 concluded that State and USAID currently have limited international assistance efforts to address FGM/C.; and  
Whereas, in 2012, the United Nations General Assembly designated February 6 as the International Day of Zero Tolerance for Female Genital Mutilation to enhance awareness of and encourage concrete actions by states and individuals against the practice: Now, therefore, be it  That the House of Representatives— 
(1)denounces female genital mutilation/cutting as a violation of the human rights of women and girls;  (2)affirms the importance of ending the practice of female genital mutilation/cutting globally for the safety and security of women;  
(3)calls upon the international community to increase efforts to accelerate the elimination of female genital mutilation/cutting; and  (4)urges the Department of State and the United States Agency for International Development in their gender programming to incorporate coordinated efforts to eliminate female genital mutilation/cutting.  
 
Karen L. Haas,Clerk.
